                                   1

                                   2

                                   3

                                   4

                                   5                                    UNITED STATES DISTRICT COURT

                                   6                                   NORTHERN DISTRICT OF CALIFORNIA

                                   7
                                        EUREKA R. MATHIS,
                                   8                                                           Case No. 18-cv-07499-DMR (PR)
                                                         Petitioner,
                                   9                                                           ORDER DENYING IN FORMA
                                                  v.                                           PAUPERIS STATUS; DIRECTING
                                  10
                                                                                               PETITIONER TO PAY FILING FEE;
                                        W. Z. JENKINS II, Warden,
                                  11                                                           AND DIRECTING RESPONDENT TO
                                                         Respondent.                           SHOW CAUSE WHY THE PETITION
                                  12                                                           SHOULD NOT BE GRANTED
Northern District of California
 United States District Court




                                  13             Petitioner, a federal prisoner, has filed this petition for a writ of habeas corpus pursuant to

                                  14   28 U.S.C. § 2254. Petitioner has also filed a motion for leave to proceed in forma pauperis

                                  15   (“IFP”). Dkt. 7. This action has been assigned to the undersigned Magistrate Judge.

                                  16             Pursuant to 28 U.S.C. § 636(c), with written consent of all parties, a magistrate judge may

                                  17   conduct all proceedings in a case, including entry of judgment. Appeal will be directly to the

                                  18   United States Court of Appeals for the Ninth Circuit. See 28 U.S.C. § 636(c)(3).

                                  19             On December 24, 2018, Petitioner consented to magistrate judge jurisdiction in this matter.

                                  20   Dkt. 6.

                                  21                                   IN FORMA PAUPERIS APPLICATION

                                  22             Petitioner has filed an IFP application. Dkt. 7. Ordinarily, a petitioner is permitted to file

                                  23   a civil action in federal court without prepayment of fees or security if he or she makes affidavit

                                  24   that he or she is unable to pay such fees or give security therefor. See 28 U.S.C. § 1915(a). The

                                  25   filing fee for a petition for a writ of habeas corpus is $5.00. See 28 U.S.C. § 1914(a). In support

                                  26   of her application to proceed IFP, Petitioner has submitted information from her prison trust

                                  27   account which shows that over the preceding six-month period the average deposits each month to

                                  28   her account were $1190.75 and the average monthly balance in her account was $54.13. Based on
                                   1   this information, the Court concludes that Petitioner is able to pay the $5.00 filing fee.

                                   2   Accordingly, Petitioner’s IFP application is DENIED. Dkt. 7. Petitioner shall arrange for the

                                   3   prison trust account office or a friend or family member to pay the fee in this matter. The fee shall

                                   4   be paid within twenty-eight (28) days of the date of this Order or the petition will be dismissed.

                                   5                                       ORDER TO SHOW CAUSE

                                   6            It does not appear from the face of the petition that it is without merit. Good cause

                                   7   appearing, the court hereby issues the following orders:

                                   8            1.     The Clerk of the Court shall serve a Magistrate Judge jurisdiction consent form, a

                                   9   copy of this Order, as well as the petition and all attachments thereto upon Respondent and

                                  10   Respondent’s attorney, the United States Attorney for the Northern District of California. The

                                  11   Clerk shall also serve a copy of this Order on Petitioner at Petitioner’s current address.

                                  12            2.     Within twenty-eight (28) days of the issuance of this Order, Respondent shall
Northern District of California
 United States District Court




                                  13   complete and file the Magistrate Judge jurisdiction consent form to indicate whether Respondent

                                  14   consents or declines to proceed before the assigned Magistrate Judge. Respondent is free to

                                  15   withhold consent without adverse consequences. If Respondent consents to a Magistrate Judge’s

                                  16   jurisdiction, this case will be handled by the undersigned Magistrate Judge. If Respondent

                                  17   declines, the case will be reassigned to a District Judge. Whether Respondent consents or declines

                                  18   to proceed before the assigned Magistrate Judge, the parties shall abide by the briefing schedule

                                  19   below.

                                  20            3.     Respondent shall file with the Court and serve on Petitioner, within sixty (60) days

                                  21   of the date this Order is filed, an answer to this petition, showing cause why a writ of habeas

                                  22   corpus should not be granted based on Petitioner’s cognizable claims. Respondent shall file with

                                  23   the answer and serve on Petitioner a copy of all exhibits that are relevant to a determination of the

                                  24   issues presented by the petition.

                                  25            4.     If Petitioner wishes to respond to the Answer, Petitioner shall do so by filing a

                                  26   Traverse with the court and serving it on Respondent within twenty-eight (28) days of

                                  27   Petitioner’s receipt of the Answer. Should Petitioner fail to do so, the petition will be deemed

                                  28   submitted and ready for decision twenty-eight (28) days after the date Petitioner is served with
                                                                                          2
                                   1   Respondent’s Answer.

                                   2          5.      Respondent may file with this court and serve upon Petitioner, within sixty (60)

                                   3   days of the issuance of this Order, a motion to dismiss on procedural grounds in lieu of an

                                   4   Answer, as set forth in the Advisory Committee Notes to Rule 4 of the Rules Governing Section

                                   5   2254 Cases. If Respondent files a motion to dismiss, Petitioner shall file with the court and serve

                                   6   on Respondent an opposition or statement of non-opposition to the motion within twenty-eight

                                   7   (28) days of receipt of the motion, and Respondent shall file with the court and serve on Petitioner

                                   8   a reply within fourteen (14) days of receipt of any opposition.

                                   9          6.      It is Petitioner’s responsibility to prosecute this case. Petitioner must keep the

                                  10   court and Respondent informed of any change of address and must comply with the court’s orders

                                  11   in a timely fashion. Pursuant to Northern District Local Rule 3-11 a party proceeding pro se

                                  12   whose address changes while an action is pending must promptly file a notice of change of
Northern District of California
 United States District Court




                                  13   address specifying the new address. See L.R. 3-11(a). The court may dismiss a pro se action

                                  14   without prejudice when: (1) mail directed to the pro se party by the court has been returned to the

                                  15   court as not deliverable, and (2) the court fails to receive within sixty days of this return a written

                                  16   communication from the pro se party indicating a current address. See L.R. 3-11(b); see also

                                  17   Martinez v. Johnson, 104 F.3d 769, 772 (5th Cir. 1997) (Rule 41(b) applicable in habeas cases).

                                  18   Petitioner must also serve on Respondent’s counsel all communications with the court by mailing

                                  19   a true copy of the document to Respondent’s counsel.

                                  20          7.      Upon a showing of good cause, requests for a reasonable extension of time will be

                                  21   granted provided they are filed on or before the deadline they seek to extend.

                                  22          8.      This Order terminates Docket No. 7.

                                  23          IT IS SO ORDERED.

                                  24   Dated: January 16, 2019                                ______________________________
                                                                                              DONNA M. RYU
                                  25                                                          United States Magistrate Judge
                                  26
                                  27

                                  28
                                                                                          3
                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                        EUREKA R. MATHIS,
                                   4                                                          Case No. 4:18-cv-07499-DMR
                                                       Plaintiff,
                                   5
                                                v.                                            CERTIFICATE OF SERVICE
                                   6
                                        W.Z. JENKINS,
                                   7
                                                       Defendant.
                                   8

                                   9
                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
                                  10
                                       District Court, Northern District of California.
                                  11

                                  12
Northern District of California




                                              That on January 16, 2019, I SERVED a true and correct copy(ies) of the attached, by
 United States District Court




                                  13
                                       placing said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  14
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  15
                                       receptacle located in the Clerk's office.
                                  16

                                  17   Eureka R. Mathis ID: 22038076
                                       Federal Correctional Institution
                                  18   5701 8th St. Camp Parks
                                       Dublin, CA 94568
                                  19

                                  20   Dated: January 16, 2019

                                  21
                                                                                          Susan Y. Soong
                                  22                                                      Clerk, United States District Court
                                  23

                                  24

                                  25
                                                                                          By:________________________
                                  26                                                      Ivy Lerma Garcia, Deputy Clerk to the
                                                                                          Honorable DONNA M. RYU
                                  27

                                  28
                                                                                          4
